Dissenting Opinion by
Judge Rogers:
I respectfully dissent. The facts very briefly are that Dauphin County tax assessment authorities conducted a county-wide assessment program in 1973 and applied a predetermined ratio of assessments to market values of 30 percent.1 The State Equalization Board has, as required by statute, investigated and reported from time to time its conclusions as to the actual ratio of assessed to market value of properties *416in the several counties. The state’s conclusion is called the common level ratio. In the early 1980’s the common level ratio in Dauphin County had fallen to 17.9 percent. The county’s chief assessor’s testimony, unrebutted, was that there indeed existed in Dauphin County areas notoriously underassessed and that one of these was the recently redeveloped residential district at the edge of downtown Harrisburg in which the appellant’s property is located; that the county assessment authorities concluded that the state’s 17.9 percent common level ratio indicated that the market values upon which their assessments of properties depend had not kept pace with the actual values; that this condition did not require a county-wide revision of assessments but that it could be cured by the revision of assessments in areas where the real estate market was known to be lively and upward bound and by the adjustment of market values in oases of the sales of individual properties for prices higher than the market values upon which their assessments were based.
The history of the assessment of the appellant’s residence illustrates the cause for the erosion of the ratio of assessment to market values. In 1973 the property was acquired by the Harrisburg Redevelopment Authority for a nominal consideration. A developer acquired it in 1974 for $1320. The appellant paid $46,000 for it in 1979. In 1983 the property was assessed: land $156; building $1707; total $1863, the $1863 total being the county’s predetermined ratio of 30 percent applied to a market value of $6,210. The assessment authorities upon examination of the appellant’s property concluded that it was actually worth $67,240. They multiplied this amount by 17.9 percent, the state’s common level ratio, to arrive at an assessment of $12,036, which they then divided by *417the county’s predetermined ratio of 30 percent to arrive at the market value to be used for assessment purposes of $40,120. This last figure, it will be noted, is $6,000 less than the appellant paid for the property in 1979 and $27,000 less than the assessors’ opinion of its current worth. The appellant appealed her assessment to the county assessment board which reduced the putative market value to $32,220 and the assessment to $9,660.
The majority has struck down the appellant’s new assessment and the county’s plan to revise the lagging assessments in some areas and to adjust individual assessments based on recent sales information as violative of Section 402(a) of the General County Assessment Law, Act of May 22, 1933, P.L. 853, as amended, 72 P.S. §5020-402(a), providing that taxes may not be levied on a county-wide revised assessment until it has been completed for the whole county. Leaving aside the fact that the statute speaks not to the validity of assessments but to the validity of levies of taxes based on assessments fixed in an incomplete county-wide assessment program, we pass to the central issue of the case, that of whether the activities of the Dauphin County assessment authorities constituted a county-wide revised assessment. The term county-wide revised assessment is not defined in the assessment statutes. The concept, however, has been a familiar one since the early 1950’s with the enactment of additions to the Fourth to Eighth Class County Assessment Law, Act of May 21, 1943, P.L. 571, as amended, 72 P.S. §5453.101-5454.706, requiring the subject counties, and permitting other counties, to prepare and maintain a uniform system of assessment records upon the basis of which the assessment of all subjects of local taxation must thereafter be made. The records referred to are detailed information con*418cerning every subject of local taxation. When the property record cards, a constituent of the uniform assessment records become so stale that they must be updated en masse, a county-wide revision of assessments based on the new property records may be indicated. The record in this case does not establish that the taxing authorities of Dauphin County are embarked on a county-wide revised assessment; they are, according to the only witness, the chief assessor, identifying and revising assessments in some but not all areas of the county, and adjusting the assessment of some individual properties recently sold. Both Section 505(b) of the General County Assessment Law, Act of May 22, 1933, P.L. 853, as amended, 72 P.S. §5020-505 (:b) and Section 7(b) of the statute relating to assessments in Third Class Counties, Act of June 26,1931, P.L. 1379, as amended, 72 P.S. §5348(f), empower boards of assessment to make revisions of the assessments “at anytime in the year.” It was this sort of partial revision which the chief assessor testified was intended and which the hearing judge found to be in progress. It therefore appears to me that the majority’s finding that Dauphin County was in fact embarked on a still incomplete county-wide revised assessment is unsound. The chief assessor conceded that numerous assessments would be increased but he he did not agree that the court’s undertaking was a county-wide revision.
Hence, there remains only the question of whether the appellant carried her burden of showing that a lower ratio of assessment to actual market value has been applied to other properties similar to hers. McKnight Shopping Center, Inc., 417 Pa. 234, 209 A.2d 389 (1965); Brooks Building Tax Assessment Case, 391 Pa. 94, 137 A.2d 273 (1958); Valley Forge Golf Club, Inc. Tax Appeal, 3 Pa. Commonwealth Ct. 644, *419285 A.2d 213 (1971). The appellant identified no other similar property assessed more favorably than hers, and she failed to prove any facts justifying her charge that the revision of the assessments of properties in her neighborhood imposed non-uniform tax burdens upon the owners.
I would affirm the order of the Dauphin County Common Pleas Court.
Judge MacPhail joins in this dissent.

 It is important to note at the outset that the county assessments with which we are here concerned are the basis only for the county real estate tax; the doubtless more onerous Harrisburg city and school district taxes are levied upon assessments fixed by the city assessor as provided by Article XXV of the Third Glass City Code, Act of June 23, 1931, P.L. 932, as amended, 53 P.S. §§35101-39701.